Citation Nr: 1010739	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  00-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for acute myelocytic 
leukemia, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1954 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA), 
Regional Office (RO).

The Veteran appeared at a Travel Board Hearing in December 
2001 before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claim file.

In a decision dated in December 2006, the Board denied the 
Veteran's appeal, and he appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In an 
April 2009 decision, the Court vacated the December 2006 
Board decision, and remanded the case to the Board for 
further appellate review consistent with the decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Acute myelocytic leukemia is a radiogenic disease.  In 
statements and in testimony at his hearing, the Veteran 
asserts he was exposed to ionizing radiation during the six-
month period after Operation TEAPOT at the National Test 
Site, Nevada, and believes that it is the source of his 
leukemia.  He also asserts possible exposure from Operation 
REDWING, even though it was conducted at the Pacific Proving 
Ground, and does not assert that he was ever assigned there 
for duty.

The Veteran asserts being involved in "radiation risk" 
activity when he was part of a special army unit working with 
the Air Force.  He recalls that his assignment included 
working as an aviation combat engineer, where he worked on 
Air Force Ranges throughout the Pacific Southwest.  He 
maintains that while he was not at any range during 
detonation of an atomic device, he was there before and after 
detonations performing "cat" (Caterpillar tractor) and grader 
work.  He also maintains that he was in wind distance of the 
detonation of two nuclear operations: Operation TEAPOT, from 
February to June 1955, and Operation REDWING, in the spring 
of 1956.  The Veteran states that he covered trenches from 
Beale Air Force Base (AFB) to Norton AFB.  He stated that 
when equipment needed repairs he would lay on the sand and 
dirt and complete the repairs.  He also maintains that he 
worked at the Hanford Atomic Energy mission.  His military 
records note a three-day temporary duty assignment to Yakima, 
Washington.

The salient time period in the Veteran's assertions is July 
1955 to September 1955.  During this period, the Veteran 
asserts he worked in and around the National Test Site 
performing range work.  One of his key assertions is that 
when his unit relocated from Beale AFB, CA, to Norton AFB, 
CA, in September 1955, his unit made the move via the 
National Test Site, NV, where he worked filling in trenches 
dug for personnel who participated in Operation TEAPOT.

A check of the available data bases revealed no record of in-
service exposure to ionizing radiation for the Veteran, which 
means the Veteran was not officially monitored for radiation 
exposure during his active service.  During the adjudication 
of the Veteran's claim, VA conceded his exposure sole for 
purposes of 38 C.F.R. § 3.311 (2009).

Regarding the Veteran's claimed exposure to radiation while 
working at the Hanford Atomic Mission, in June 1999, G.J.M., 
of the Department of the Army, U.S. Army Center for Health 
Promotion and Prevention Medicine noted that the radiation 
dose records published in the Technical Steering Panel of the 
Hanford Environmental Dose Reconstruction Project," dated 
April 21, 1994 had been researched.  He also noted that the 
publication covers the period from 1950 to 1959. During this 
period, the average individual dose from ionizing radiation 
received by personnel stationed at the Hanford Site was 
determined to be 0.06 rem total.  It was then noted that the 
National Council on Radiation Protection and Measurements 
reports that each year individuals of the United States 
general population receive an average radiation dose of 0.300 
rem from natural radiation sources in the surrounding 
environment. G.J.M. concluded that the Veteran's current 
medical condition was not typically associated with low-level 
exposure to ionizing radiation.  He added that while the 
medical condition possessed by him could have resulted from a 
very high radiation dose, such high dose levels would have 
resulted in a serious, life- threatening medical emergency, 
which would have been readily apparent within days following 
his exposure. G.J.M. found no documents indicating that the 
Veteran was exposed occupationally to ionizing radiation 
during active service.

In July 2000, the VA Chief Public Health and Environmental 
Health Hazards Officer again reviewed the Veteran's case.  
She noted that based on the Veteran's service records and 
information submitted by the Defense Threat Reduction Agency, 
the Veteran was stationed in the Hanford area from April 1956 
until September 1956 (i.e., less than 6 months).  She wrote 
the following methodology was used to estimate the Veteran's 
radiation doses relating to Hanford based on the above 
information:

(a) According to information presented at the Hanford 
Environmental Dose Reconstruction Task Completion Working 
Group Meeting on October 13, 1999, a worse case thyroid dose 
for a military worker stationed at Hanford for 12 years in a 
row was estimated to be less than 150 rads, largely from 
Iodine-131.  Using this estimate the Veteran may have been 
exposed to a thyroid dose of about 6.25 rads. Radiation doses 
to other parts of the body from radioiodine are about 0.1% of 
the thyroid dose (National Research Council report Review of 
the Methods Used to Assign Radiation Doses to Service 
Personnel at Nuclear Weapons Tests, 1985, page 23) [e.g., a 
radioiodine does of 6.5 rads to the thyroid would correspond 
to a radioiodine dose of less than 0.01 rad to other parts of 
the body].

(b) Based on the Battelle report "Summary of Recorded 
External Radiation Doses for Hanford Workers 1944-1989" and 
using the 99th percentile dose of 2.49 rem for 1956, the 
Veteran is estimated to have received a whole body dose of 
about 1.25 rem for a 6 months exposure (citation omitted).

(c) Based on the Battelle report, "Atmospheric Pathway 
Dosimetry Report, 1944-1992," October 1994), the estimated 
dose to an adult maximum representative individual from key 
radionuclides at the highest impact offsite location was less 
than 0.001 rem effective dose equivalent (EDE) per year 
during 1956.

(d) Based on the Battelle report "Columbia River Pathway 
Dosimetry Report, 1944-1992," July 1994), the estimated dose 
for a maximum representative individual at Ringold, 
Washington, was less than 0.075 rem per year effective dose 
equivalent for 1956.

The DTRA estimates that the Veteran may have been exposed to 
the following additional doses of ionizing radiation related 
to Operational TEAPOT: external neutron-0.000 rem; external 
gamma-less than 0.001 rem; internal committed dose equivalent 
to the red bone marrow-less than 0.001 rem.

It is calculated that exposure to 3.3 rads or less at age 19 
provides a 99 percent credibility that there is no reasonable 
possibility that it is as likely as not that leukemia 
appearing 20 or more years after exposure is related to 
ionizing radiation (Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, page 29).  Among Japanese A-bomb 
survivors the mortality rate for leukemia was significantly 
elevated at 40 rads and above but not at lesser doses, the 
excess peaking within 10 years of exposure (Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V), 1990, 
pages 242-253).  Other studies also show increased risk for 
leukemia from doses over 10 rads (Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition, 1995, page 119).

In light of the above and based on the revised dose 
estimation which assumes that the Veteran was in the Hanford 
area for less than 6 months, it was unlikely his leukemia can 
be attributed to exposure to ionizing radiation in service.  

In a June 2000 follow-up letter, D.M.S., of the Defense 
Threat Reduction Agency, repeated that the Veteran was not a 
confirmed participant of Operation TEAPOT. However, given 
that VA had conceded his presence at the Nevada Testing Site 
in 1955, for purposes of 38 C.F.R. § 3.311, a Radiation Dose 
Assessment was completed based on the Veteran's statements 
that he worked in around the National Test Site filling in 
trenches, etc.  The agency furnished a copy of the Veteran's 
dose assessment, which noted that the Veteran's external and 
internal dose assessments were 0.00 rem.

The National Research Council (NRC) published a report on May 
8, 2003, that found the methods used by the DTRA to calculate 
reconstructed dose estimates required under 38 C.F.R. §3.311, 
while generally valid for estimating average dose exposure, 
used methodology to calculate upper-bound doses for both 
external and inhaled exposures which often underestimated 
exposure and was highly uncertain.
 
As a result, in cases such as the present one, a request must 
be sent to the DTRA for a revised dose estimate. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A new dose estimate should be obtained 
from the appropriate agency which coincides 
with the Veteran's claimed exposure while 
working in at or in the area of the Hanford 
Atomic Mission in 1956.

2.  A new dose estimate should also be 
obtained from DTRA based on the Veteran's 
statements wherein he asserted he was 
involved with filling in trenches in and 
around the National Test Site between July 
1955 and September 1955.  The June 2000 
DTRA assessment notes the Veteran's claimed 
activities.

3.  Thereafter, the RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.

4.  After the above is complete, the 
Veteran's claims folder, including the 
updated dose estimates should be referred 
to the Under Secretary for Health for an 
opinion to the Under Secretary for Benefits 
as to whether it is likely, unlikely, or at 
least as likely as not, that the Veteran's 
acute myelocytic leukemia is due to 
exposure to ionizing radiation in service.

The Under Secretary should construe "at 
least as likely as not" to mean at least a 
50-50 probability.

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last supplemental 
statement of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to respond.
 
The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James R. Siegel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


